DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 7, 9-13, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US Pub. 2019/0342112) in view of SANTHOSH (US Pub. 2019/0089808).
Regarding claims 1 and 10,
LI teaches a building management system (BMS) operating according to a method and executing instructions by one or more processors, the system/method/instructions, operating to:
receive a request to hold a meeting in a building ([0081] teaches that an individual may reserve a room through a platform), the request including an individual ([0080] teaches that the user ID of the user is further carried in a control request sent by the user to the gateway platform through the client terminal);
retrieve, from the request, information for the individual ([0080] teaches that the gateway platform analyzes the preference of the user according to the user ID. Li therefore teaches that at least the user ID is retrieved from the request in order to perform further analysis on said request. Absent the recitation in the claim of more specific definition of the recited “contact information”, said user ID, is interpreted as corresponding to “contact information”, as broadly recited);
transmit a request for identifying information to the individual using the contact 
information ([0084] teaches that the client terminal displays a plurality of input selections options for a service request);
determine a purpose of the individual based on the identifying information ([0084] teaches ([0084] teaches that the service request/instruction includes instruction such as hotel reservation, door lock control, power on/off control, music control, air conditioner control, curtain control, service request, etc.); and
([0151] teaches that the hotel management system sends check-in confirmation information to the gateway platform so that the gateway platform grants the control permission of the user, said confirmation information is interpreted as corresponding to “a virtual ticket”).
Li fails to expressly teach:
retrieving from the request, contact information for the individual; 
identifying a presence of the individual at the building based on the identifying information and image data, wherein identifying the presence of the individual includes recognizing a face of the individual based on the image of the individual; and
control access control devices based on access rights associated with the individual to grant the individual access to the building.
SANTHOSH teaches a system for requesting service in a building space such as reserving a conference room (see [0002]) comprising:
retrieving from the request, contact information for the individua1 ([0034] teaches that the building system includes an application (app) 29 that is operable on the user device 25, that permits and facilitates the user to enter and receive information. The building system must retrieve contact information for the individual in order for it to be possible for the user device to receive information as taught by Santhosh); 
generating a virtual ticket ([0053] teaches that a token may be provided to the user device 25);
identifying a presence of the individual at the building based on the identifying information and image data, wherein identifying the presence of the individual ([0054] teaches that a user biometric is retrieved by the user device 25 and is sent along with the request and credential and is validated/authenticated by the building system 20; [0054] also teaches that a user biometric includes voice, face, or thumbprint); and
control access control devices based on access rights associated with the individual to grant the individual access to the building ([0055] teaches in fig. 4, step 450 wherein one or more notification are provided to the user as an acknowledgement of the request for services, a notification that the services have been ordered, a time that the services are expected to be available, a notification that the services are ready and available, billing or receipt information, and the like).
	Before the effective filing date of the invention, it would have been obvious to modify the system of Li per the teachings of Santhosh, for the purpose of providing the system with a mean by which a requesting individual may be contacted, and also identifying a presence of the individual at the building based on the identifying information and image data for the purpose of employed a multi-layered means of authenticating an individual to the building space.

Regarding claims 2 and 11,
	Santhosh teaches that the identifying information received from the individual includes an image of the individual ([0053] teaches that the biometric could be a picture of a person taken by a camera).


a user biometric is retrieved by the user device 25 and is sent along with the request and credential and is validated/authenticated by the building system 20; 

Regarding claims 3 and 12,
	Santhosh teaches that identifying the presence of the individual includes recognizing a face of the individual based on the image of the individual ([0054] also teaches that a user biometric includes voice, face, or thumbprint).

Regarding claims 4 and 13,
	Santhosh teaches that the identifying information received from the individual includes an alphanumeric identifier associated with the individual ([0016] teaches that the credential may include a password without restricting to only utilizing a numeric or alphabetical password.)

Regarding claims 6 and 15,
Li in combination with Santhosh teaches that the purpose of the individual includes attending the meeting, wherein the request includes a conference room ([0002] of Santhosh teaches reserving a conference room), and wherein the virtual ticket includes a location of the conference room ([0011] of Santhosh teaches indicating the room or location of the building space in the building system) , and wherein controlling the access control devices to grant the individual access to the building includes granting the individual access to the conference room and a physical ([0096] of Li teaches further providing other personalized services such as route planning).

Regarding claims 7 and 16,
Li  teaches controlling the access control devices to grant the individual access to the building further includes controlling one or more access control devices associated with doors of the building ([0113] teaches that a control signal may include the command to unlock a door).

Regarding claims 9 and 18,
Li teaches the one or more processors control the access control devices based on access rights associated with the individual ([0144] teaches that according to room reservation fed back by the hotel management system, the gateway platform may grant the user a permission to control a smart device in the room during a specific time period in a specific room of a specific building.)

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US Pub. 2019/0342112) in view of SANTHOSH (US Pub. 2019/0089808) as applied to claims 4 and 13, and further in view of RICE (US Pub. 2020/0210906).
Regarding claims 5 and 14,
Li modified by Santhosh teaches the limitations of claims 4 and 13, but fails to expressly teach identifying the presence of the individual includes recognizing a license plate of a vehicle associated with the individual based on the alphanumeric identifier.
  ([0050] teaches a context data consumer devices 235 which is able to detect vehicle license plates in images in order to perform image pattern matching. ) 
	Before the effective filing date of the invention, it would have been obvious to further modify the system of Li per the teachings of Rice, recognizing a license plate of a vehicle as claimed, for the purpose of implement specific actions for a particular user, as identified from the license plate information.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US Pub. 2019/0342112) in view of SANTHOSH (US Pub. 2019/0089808) as applied to claims 4 and 13, and further in view of NELSON (US Pub. 2019/0108492).
Regarding claims 8 and 17,
Li modified by Santhosh fails to expressly teach that the contact information includes at least one of an email address or a phone number of the individual.   
NELSON teaches that the contact information includes at least one of an email address or a phone number of the individual ([0349] teaches that a user may create a new entry and include, as one of the invitees, the email address of the account created for and assigned to IWB appliance 1710; [0395] teaches that further meeting invitations are transmitted via said email). 
.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US Pub. 2019/0342112) in view of SANTHOSH (US Pub. 2019/0089808) and further in view of OCHIAI (US Pub. 2002/0188557).
Regarding claim 19,
	LI teaches a building management system (BMS) operating according to a method and executing instructions by one or more processors, the system/method/instructions, operating to:
receive a request to hold a meeting in a building ([0081] teaches that an individual may reserve a room through a platform), the request including an individual ([0080] teaches that the user ID of the user is further carried in a control request sent by the user to the gateway platform through the client terminal);
retrieve, from the request, information for the individual ([0080] teaches that the gateway platform analyzes the preference of the user according to the user ID. Li therefore teaches that at least the user ID is retrieved from the request in order to perform further analysis on said request. Absent the recitation in the claim of more specific definition of the recited “contact information”, said user ID, is interpreted as corresponding to “contact information”, as broadly recited);
transmit a request for identifying information to the individual using the contact 
information ([0084] teaches that the client terminal displays a plurality of input selections options for a service request);
determine a purpose of the individual based on the identifying information ([0084] teaches ([0084] teaches that the service request/instruction includes instruction such as hotel reservation, door lock control, power on/off control, music control, air conditioner control, curtain control, service request, etc.); and
 generate a virtual ticket for the individual based on the purpose of the individual ([0151] teaches that the hotel management system sends check-in confirmation information to the gateway platform so that the gateway platform grants the control permission of the user, said confirmation information is interpreted as corresponding to “a virtual ticket”).
Li fails to expressly teach:
retrieving from the request, contact information for the individual; 
generating a virtual ticket for the individual wherein the virtual ticket includes an image of the individual; 
identifying a presence of the individual at the building based on the identifying information and image data, wherein identifying the presence of the individual includes recognizing a face of the individual based on the image of the individual; and
control access control devices based on access rights associated with the individual to grant the individual access to the building.
SANTHOSH teaches a system for requesting service in a building space such as reserving a conference room (see [0002]) comprising:
retrieving from the request, contact information for the individua1 ([0034] teaches that the building system includes an application (app) 29 that is operable on the user device 25, that permits and facilitates the user to enter and receive information. The building system must retrieve contact information for the individual in order for it to be possible for the user device to receive information as taught by Santhosh);
identifying a presence of the individual at the building based on the identifying information and image data, wherein identifying the presence of the individual includes recognizing a face of the individual based on the image of the individual ([0054] teaches that a user biometric is retrieved by the user device 25 and is sent along with the request and credential and is validated/authenticated by the building system 20; [0054] also teaches that a user biometric includes voice, face, or thumbprint); and
control access control devices based on access rights associated with the individual to grant the individual access to the building ([0055] teaches in fig. 4, step 450 wherein one or more notification are provided to the user as an acknowledgement of the request for services, a notification that the services have been ordered, a time that the services are expected to be available, a notification that the services are ready and available, billing or receipt information, and the like).
As stated above, Li teaches generating a virtual ticket for the individual based on the purpose of the individual ([0151] teaches that the hotel management system sends check-in confirmation information to the gateway platform so that the gateway platform grants the control permission of the user, said confirmation information is interpreted as corresponding to “a virtual ticket”).
 The combined teachings of Li and Santhosh fail to expressly teach that the ticket includes an image of the individual.
OCHIAI teaches that the ticket includes an image of the individual ([0090] teaches generation of a ticket wherein said ticket is generated by composing the admission ticket format 66 and the admission ticket purchase information, and wherein a composition section of the ticket generating element shall include within the generated ticket, image data such as an image of a picture or fingerprint of the user.)  
Before the effective filing date of the invention, it would have been obvious to further modify the system of Li such that a generated virtual ticket (See the confirmation information disclosed by Li) also includes image data of the requesting individual, for the purpose of enabling verification of the user or individual who has requested assess to a building.  
Regarding claim 20,
Li in combination with Santhosh teaches that the purpose of the individual includes attending the meeting, wherein the request includes a conference room ([0002] of Santhosh teaches reserving a conference room), and wherein the virtual ticket includes a location of the conference room ([0011] of Santhosh teaches indicating the room or location of the building space in the building system) , and wherein controlling the access control devices to grant the individual access to the ([0096] of Li teaches further providing other personalized services such as route planning).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689